Citation Nr: 0822130	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disorder prior to January 9, 2008. 

2.  Entitlement to a rating in excess of 30 percent for a 
right knee disorder from January 9, 2008. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1989 to February 1992.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 20 
percent rating for a right knee disorder.  In October 2006, 
the veteran testified before the undersigned; a transcript of 
that hearing is of record.  In November 2006, and December 
2007, the Board remanded the claim for further development.  
In a January 2008 rating decision, the Appeals Management 
Center increased the rating from 20 percent disabling to 30 
percent disabling, effective January 9, 2008.  Essentially, 
the rating decisions have resulted in staged ratings for the 
right knee disorder.  Accordingly, the issues are as noted on 
the title page.  


FINDINGS OF FACT

1.  Prior to January 9, 2008, the veteran's right knee 
disorder was manifested by limitation of extension to 20 
degrees; objective subluxation, lateral instability, 
compensable limitation of flexion, ankylosis, and 
malunion/nonunion of the tibia are not shown.

2.  From January 9, 2008, the veteran's right knee disorder 
was manifested by disorder was manifested by limitation of 
extension to 30 degrees; objective subluxation, lateral 
instability, compensable limitation of flexion, ankylosis, 
and malunion/nonunion of the tibia are not shown.



CONCLUSIONS OF LAW

1.  Prior to January 8, 2008, a 30 rating is warranted for 
the veteran's service-connected right knee disorder.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes), 5257, 5258, 5260, 5261 (2007).

2.  From January 8, 2008, a 40 percent rating is warranted 
for the veteran's service-connected right knee disorder.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes (Codes), 5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).
Here, the VCAA duty to notify was satisfied by way of January 
and December 2007 letters sent to the appellant that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The letters also asked the appellant to 
submit any evidence in his possession that pertained to the 
claim.  

The January and December 2007 letters discussed the manner in 
which VA determines disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Boards finds 
that the VCAA notice is adequate as the March 2006 letter, 
which includes Dingess/Hartman notice, informs the appellant 
that, in evaluating claims for increase, VA looks at the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The claim was subsequently 
readjudicated by July 2007 and January 2008 supplemental 
statements of the case.  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, including testifying at a 
video conference hearing, and to respond to VA notices.  The 
actions taken by VA have essentially cured any error in the 
timing of notice.  Also, in August 2008 correspondence, the 
veteran indicated that he had no further information or 
evidence to submit.  Thus, the Board concludes that the 
veteran had actual knowledge of all notice requirements 
regarding increased rating claims.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claim for an increased evaluation.  Vazquez-Flores v. Peake, 
supra.

As the U.S. Court of Appeals for the Federal Circuit has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.  
With respect to VA's duty to assist, the veteran has been 
provided with VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

Houston VA Medical Center (VAMC) treatment records dated in 
2001 and 2002 showed continued post operative follow up 
treatment for a right knee disorder.  In November 2001, the 
veteran reported that he "dislocated" his patella.  He had 
trouble extending his knee occasionally and wore a knee brace 
constantly.  His range of motion was good with no pain on 
flexion or extension.  There was no tenderness to palpation.  
His right knee was mildly swollen.  The patella was stable 
with crepitus.  The record included the results of an October 
2001 x-ray that showed moderate degenerative changes in the 
right knee and patellofemoral joint with bony spurring of the 
articular margins and minor narrowed joint space on the 
lateral side.  

A record from the Department of Labor completed by a 
physician dated in November 2002, noted that the veteran was 
not incapacitated, however, an episode of incapacity might 
occur two to three times per month with a duration of one to 
three days in the year 2002.  The veteran was estimated to be 
treated by a clinic every three to four months.  He currently 
was not receiving treatment.  The physician indicated that 
leave was not required for the employee's absence from work 
because of his own condition or that he would be unable to 
perform work of any kind.  The physician indicated that if 
the knee became unstable, it might be necessary to reduce the 
amount of prolonged standing, walking, stooping, climbing, or 
kneeling required of the veteran.  

On January 2003 VA examination, the veteran had complaints of 
painful limitation in range of motion.  He did not describe 
flare-ups.  He stated that he had difficulty kneeling or 
squatting.  He stated that the discomfort increased with 
repetitive use.  He stated that he was unable to engage in 
athletic endeavors with his children.  On physical 
examination, the veteran walked with an antalgic gait on the 
right.  He wore a knee brace.  On range of motion studies, he 
lacked 10 degrees of full extension and lacked flexion beyond 
100 degrees with pain at the extremes of motion.  There was 
mild effusion; moderate crepitation at the patellofemoral 
level; and tenderness to palpation along the lateral and 
medial joint line.  There was no obvious instability on 
anterior or posterior drawer or anterior Lachman's.  There 
was no varus or valgus instability.  X-rays showed severe 
degenerative joint disease. 

A September 2006 treatment record from Dr. C. L. C. reported 
right knee range of motion as 15 to 90 degrees.  

During his October 2006 video conference hearing, the veteran 
indicated that he missed work three to six times a month due 
to his knee.  He indicated that he also had problems with his 
knee giving way, but that this knee brace helped.   

On January 2007 VA examination, it was noted that the medical 
records were available and reviewed but that the claims file 
was not requested.  In regards to symptomatology, no giving 
way, instability, deformity, weakness, episodes of 
dislocation or subluxation, locking episodes, or effusion was 
reported.  Stiffness was noted.  The veteran wore a knee 
brace.  On examination, he had an antalgic gait.  There was 
no evidence of abnormal weight bearing.  Flexion was reported 
from 10 to 100 degrees on active and passive range of motion.  
Pain began at 80 degrees and ended at 100 degrees.  Extension 
was reported at -20 degrees on active and passive range of 
motion.  There was no additional limitation of motion on 
repetitive use on flexion or extension.  Ankylosis was not 
shown.  In summary there was crepitus, effusion, tenderness, 
painful movement, and guarding of movement.  There was no 
instability or patellar abnormality.  There was meniscus 
abnormality, in that it was surgically absent.  There was no 
dislocation or locking.  There was effusion.  An x-ray showed 
post traumatic degenerative joint disease.  The examiner 
noted that the right knee caused significant effects on 
occupational activities.  The impact was decreased strength 
and lower extremity pain.  As a result, the veteran was 
assigned different duties or there was increased absenteeism.  
The veteran was a mail handler and had 40 hours of 
restriction due to the right knee.  On his daily activities, 
he was prevented from exercising and participating in sports.  
There was a moderate effect on chores, shopping, traveling, 
and bathing; a mild effect on recreation; and no effect on 
feeding, dressing, and toileting.  

On May 2007 VA examination, it was noted that the claims file 
was available and reviewed.  It was also noted that the 
veteran was employed.  On examination, the veteran lacked 10 
degrees of full extension.  He could not flex beyond 100 
degrees.  He had pain, weakness, and fatigue with repeat 
range of motion.  He had mild effusion.  He had moderate 
crepitation at the patellofemoral level.  There was 
tenderness to palpation on the lateral and medial aspect of 
the joint.  There was no obvious instability or anterior or 
posterior drawer sign.  There was a negative McMurray sign.  
The examiner noted that the knee apparently did not affect 
the veteran's employment at his current job level.  An x-ray 
showed, among other things, deformity of the lateral tibial 
plateau may be old trauma or postsurgical change.  The 
impression was post traumatic and post operative joint 
disease of the right knee. 

On January 2008 VA examination, it was noted that the medical 
records and claims file was available and reviewed.  Symptoms 
of deformity, giving way, episodes of dislocation or 
subluxation, locking episodes, or effusion were not reported.  
Instability, pain, stiffness, and weakness were reported.  On 
examination, the veteran had an antalgic gait.  Range of 
motion studies showed that active and passive flexion was 
from 20 degrees to 100 degrees (or lacked limits of 40 
degrees full flexion) with pain from 80 to 100 degrees.  
Limitation of motion on repetitive use was 30 to 90 degrees 
due to pain.  Extension was reported from 20 to 100 degrees 
(or lacked 20 degrees of full extension).  On repetitive 
motion extension was from 30 to 90 degrees (or lacked 30 
degrees of full extension).  There was evidence of painful 
motion, weakened movement, and excess fatigability affecting 
the joint during examination, but the major factor 
responsible for additional limitation of motion was pain.  
There was no evidence of instability or incoordination.  
McMurray's' test was negative.  The diagnosis was right knee 
degenerative joint disease and post traumatic arthritis with 
a severe degree of residuals.  There were significant effects 
on occupational activities, such as decreased mobility, 
problems with lifting and carrying, and decreased strength.  
It took him a longer time to perform his duties due to his 
limitations.  The effect on daily activities was severe on 
chores, and exercise; moderate with traveling; and mild on 
shopping, dressing, and toileting.  He was prevented from 
participating in sports and recreation.  There was no effect 
on feeding, bathing, and grooming.   

II.  Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may 
be assigned when limitation of knee motion is compensable or 
(under Code 5003 or 5010), when there is X-ray evidence of 
arthritis together with a finding of painful motion.

Codes 5010, 5003 provide for rating arthritis based on 
limitation of motion. 38 C.F.R. § 4.71a.  If limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent rating is warranted when flexion is limited to 60 
degrees; 10 percent when limited to 45 degrees; 20 percent 
when limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  Higher ratings 
are available for more severe limitations. [Plate II, 
reflects that normal extension of the knee is to zero 
degrees, and normal flexion is to 140 degrees.] Id.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

At the outset, it is noteworthy that there are two "stages" 
of rating for consideration: i.e., prior to January 9, 2008 
and from that date.  The Board has considered whether any 
further "stages" are warranted, and finds no basis in the 
evidentiary record for any further "stages"; the record does 
not include competent evidence of further ratable variance in 
the right knee disorder during the appellate period.

IV.  Analysis

Prior to January 9, 2008

The veteran is rated at 20 percent under Code 5258 (for 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint), which is 
the maximum rating under Code 5258.  In order to warrant a 
higher rating, the Board must look at other potentially 
applicable Codes.  

Here, the evidence of record shows that the veteran has 
limitation of extension that allows for a higher rating under 
Code 5261.  On January 2007 VA examination, extension was 
reported to -20 degrees.  There was no additional limitation 
of motion on repetitive use on flexion or extension.  As 
hyperextension has never been reported, it appears that the 
VA examiner intended to report that extension was to 20 
degrees (or lacked 20 degrees of full extension), in which a 
30 percent rating, but no higher is indicated under Code 
5261.  In order to warrant a higher rating, extension would 
have to be limited to 30 degrees.  

The Board notes that combining ratings under Code 5258 and 
5261 would not be appropriate as both Codes encompass 
limitation of motion. (See 38 C.F.R. § 4.14, which mandates 
that "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology").  

Flexion has not been reported as being limited by 45 degrees 
or less, so a compensable rating under Code 5260 is not 
warranted.  

A compensable rating under Code 5257 (for recurrent 
subluxation or lateral instability) is not warranted as there 
is no objective evidence of right knee instability.  Notably, 
on January 2003 VA examination, there was no obvious 
instability on anterior or posterior drawer or anterior 
Lachman's.  There was no varus or valgus instability.  On 
January 2007 VA examination, there was no instability or 
subluxation.  On May 2007 VA examination, there was no 
obvious instability or anterior or posterior drawer sign.  
There was a negative McMurray sign.  While the veteran has 
reported right knee instability, because he is a layperson, 
his reports are not competent evidence of medical findings.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required." 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Other rating Codes applicable to knee and leg disability have 
been considered but as ankylosis is not shown Code 5256 does 
not apply.  Also, in order to warrant a higher rating under 
Code 5262 malunion or nonunion of the tibia would have to be 
shown.  As x-ray evidence showed only a deformity of the 
lateral tibial plateau, a higher (40 percent) rating is not 
warranted.  Additional factors that could provide a basis for 
an additional increase have also been considered; however the 
evidence does not show that the veteran has functional loss 
beyond that compensated in a 30 percent rating.  38 C.F.R. 
§§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   

A 30 percent rating, but no higher is warranted for the 
period prior to January 9, 2008. 

From January 9, 2008

Here, the evidence of record shows that the veteran has 
limitation of extension that allows for a 40 percent rating 
under Code 5261.  On January 2008 VA examination, extension 
was reported from 20 to 100 degrees (or lacked 20 degrees of 
full extension).  On repetitive motion extension was from 30 
to 90 degrees (or lacked 30 degrees of full extension).  
There was evidence of painful motion, weakened movement, and 
excess fatigability affecting the joint during examination, 
but the major factor responsible for additional limitation of 
motion was pain.  Consequently, he is entitled to a 40 
percent rating, but no higher under Code 5261.  Flexion has 
not been reported as being limited by 45 degrees or less, so 
a compensable rating under Code 5261 is not warranted.  

As the veteran is already entitled to a 40 percent under Code 
5261 for limitation of extension, consideration under Code 
5258 (for dislocation of the semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint) would provide no greater benefit as 20 percent is the 
maximum rating under Code 5258.  Also consideration under 
Code 5262 (for impairment of tibia and fibula) would provide 
no greater benefit as 40 percent is the maximum rating under 
this Code. 

A compensable rating under Code 5257 (for recurrent 
subluxation or lateral instability) is not warranted as there 
is no objective evidence of right knee instability.  Notably, 
on January 2008 VA examination, there was no objective 
evidence of instability or incoordination.  Mc Murrays' test 
was negative.  While the veteran has reported right knee 
instability, because he is a layperson, his reports are not 
competent evidence of medical findings.  See Espiritu, supra.

Also as ankylosis is not shown, Code 5256 does not apply.  
Additional factors that could provide a basis for an increase 
have been considered; however the evidence does not show that 
the veteran has functional loss beyond that currently 
compensated. 38 C.F.R. §§4.40, 4.45, Deluca, supra. 

In summary, from January 9, 2008, a rating a 40 percent 
rating, but no higher, for right knee disorder is warranted.

Extraschedular

For both periods of the "staged" ratings, the Board has 
considered whether referral for an extraschedular rating is 
appropriate.  However, there is no evidence in this instance 
that the rating criteria are inadequate to evaluate the 
disability on appeal.  There is no evidence that the 
veteran's service-connected right knee disorder, alone, 
causes marked interference with employment (beyond that 
contemplated in the evaluations assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Prior to January 9, 2008, a 30 percent rating for a right 
knee disorder is granted.  From January 9, 2008, a 40 percent 
rating for a right knee disorder is granted.   These ratings 
are allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


